Citation Nr: 0416123	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to May 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal from July 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issue on appeal was originally before the Board in 
November 2002 at which time it was styled as an attempt to 
reopen the back claim which was subject to a prior final 
denial.  The Board determined at that time that new and 
material evidence had been submitted to reopen the claim.  
Additional evidentiary development was then conducted.  The 
issue was again before the Board in September 2003 at which 
time it had to be remanded to cure a procedural defect and 
for additional evidentiary development.  The veteran 
testified before the undersigned in a travel Board hearing in 
August 2002 

During the course of the appeal, the veteran changed 
representatives from Veterans of Foreign Wars of the United 
States to the American Legion.  


FINDING OF FACT

Chronic back disability was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is chronic back disability otherwise 
related to the veteran's active duty service.  


CONCLUSION OF LAW

Chronic back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may arthritis of the 
back be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after the veteran was provided 
VCAA notice in June 2001.  The June 2001 VCAA letter 
adequately informed the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim, the information and evidence that VA will seek to 
provide, and the information and evidence that the veteran is 
expected to provide.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

The Board also finds that all necessary development has been 
accomplished.  The evidence includes service medical records, 
VA examination reports over the years,  private medical 
records, and testimony and statements from the veteran.  
While the veteran has not been afforded a VA medical 
examination with etiology opinion in connection with the 
current claim, as more particularly explained in the 
following decision, the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  The RO has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate his claim, including 
identified treatment records.  The appellant has not 
identified any additional pertinent outstanding evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  In June 2001, the veteran reported that 
he had no further information to submit in support of his 
claim.  Under these circumstances, the Board finds that 
adjudication of the claim under consideration, at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R.  § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the  
disease was incurred in service.  38 C.F.R. § 3.303(d). 

After reviewing the totality of the evidence, the Board finds 
that service connection is not warranted for residuals of a 
back injury.  Initially, the Board notes that the competent 
evidence of record demonstrates that the veteran currently 
experiences degenerative arthritis of the cervical spine and 
lumbar spine.  The problem, however, is that the 
preponderance of the evidence is against a finding that these 
disorders of the spine, or any other current disorders of the 
spine, are related to his period of active duty service.  

The veteran has indicated that he injured his back during 
active duty.  In August 1966, he submitted an application for 
compensation claiming, in pertinent part, that he had injured 
his back in 1964.  He reported that he had been hospitalized 
for three days, possibly in February.  At the time of an 
October 1966 VA examination, the veteran informed the 
examiner that he injured his back putting a rack on a truck 
in the spring of 1964.  He reported that he was hospitalized 
for three or four days.  In January 2001, the veteran 
reported that he injured his back while stationed in Germany 
and was treated at a medical detachment from around December 
16, 1963 to April 22, 1964.  The veteran testified in August 
2002 that he injured his back putting a sideboard on a five-
ton tractor-trailer.  He seemed to indicate that sometime 
after the injury, he passed out and woke up in a hospital or 
dispensary two or three days later.  He testified that 
thereafter, every time he would feel pain he would go to the 
dispensary where they would give him something.  

However, the service medical records do not support the 
veteran's allegations of an inservice back injury and 
subsequent inservice hospitalization and/or treatment.  The 
service medical records demonstrate that the veteran was 
treated for various problems during active duty, but the 
records are silent as to any complaints of, diagnosis of or 
treatment for any back problems.  Clinical evaluation of the 
spine was normal at the time of the veteran's discharge as 
indicated by the report of the separation examination dated 
in April 1965.  This demonstrates that trained medical 
personnel were of the opinion at that time that the veteran 
did not suffer from any disorder of the spine.  Therefore, 
even if the Board assumed for the sake of argument that the 
veteran did in fact suffer a back injury during service, it 
would appear that the injury had resolved by the time of 
separation examination.  In other words, any inservice injury 
was acute in nature and did not result in chronic disability.

There is also no competent evidence of record demonstrating 
the presence of arthritis to a compensable degree within one 
year of the veteran's discharge.  There are no medical 
records dated within the required time period which include a 
diagnosis of arthritis in the back.  The veteran has reported 
that he had received treatment for his back after discharge 
from a private physician and was, in fact hospitalized for 
his back problem.  He has also indicated, however, that he 
was unable to obtain these treatment records as the doctor 
had killed himself and the hospital was no longer in 
existence.  

The Board also believes it very significant that no back 
abnormality was found on VA examination which was conducted 
in October 1966.  In fact, the examiner opined at that time 
indicated he felt strongly that the veteran was exaggerating 
all of his back symptoms.  An X-ray of the lumbar and sacral 
spine was interpreted as being negative.  

The first competent evidence of record of the presence of 
arthritis is included in a June 1981 clinical record.  This 
record referenced an X-ray which revealed minimal 
osteoarthritis in the lumbosacral spine.  The veteran was 
complaining of left shoulder pain at the time.  The 
disability was not linked back to active duty.  

The veteran has reported at various times that he has had 
chronic back problems since the alleged in-service incident 
in 1964.  In this regard, the Board finds the veteran is 
competent to report on the symptomatology he experiences.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds, however, that the evidence of record weighs 
against a finding of continuity of symptomatology between the 
time of the in-service injury and the currently existing back 
disability.  On a Report of Medical History the veteran 
completed in January 1978, in connection with his enlistment 
in the National Guard, he denied having or ever having had 
recurrent back pain.  Clinical examination of the spine was 
normal at the time of the entrance examination for the 
National Guard which was also conducted in January 1978.  The 
Board notes that, subsequent to his discharge from active 
duty, the veteran was able to perform his occupation as a 
roofer which is presumably very challenging physically.  It 
was not until a post-service motor vehicle accident that the 
veteran was unable to continue his employment in this 
capacity.  At the time of a VA examination in January 1977, 
it was noted that the veteran was a roofer who had performed 
no work since March 1976.  The veteran reported at that time 
that he had an old back injury with occasional discomfort 
which was not bothersome since he stopped work.  

The veteran has also testified in August 2002 that he was put 
on light duty and a physical profile during his active duty 
service and, in fact, that the physical profile was continued 
during the veteran's National Guard service.  However, there 
is no documentation in the claims file that the veteran was 
on physical profile for back problems during either his 
active duty service or during his National Guard service.  No 
pertinent abnormalities were noted on the report of the 
separation examination.  The service medical records from the 
veteran's National Guard service include an August 1978 
clinical record which indicates that the veteran reported he 
had great pain from his back.  It was noted that the veteran 
was requesting that a doctor declare him too disabled for his 
present work.  The provisional diagnosis at that time was 
strain of the ligaments of the back.  A physician annotated 
the record to indicate that he was surprised the veteran was 
able to work at all due to his post-concussion syndrome and 
malunion of the right femur with a two inch shortening of the 
limb.  A back disability was not linked to active duty.

In July 1987, the veteran submitted a claim for a total 
rating based on individual unemployability.  At that time, he 
reported problems with his left elbow and right leg.  The 
veteran did not indicate that he had any problems with his 
back at that time.  

Moreover, although the veteran testified in August 2002 that 
he did not injure his back after his discharge from active 
duty, there is evidence of record of several different 
accidents the veteran was involved in.  A September 1966 
statement from a private physician reveals the veteran was 
involved in a motor vehicle accident in January 1966.  He 
complained of pain in the right inter-scapular area at the 
time of the accident.  Three days after the accident, he 
sought treatment for back pain.  Treatment consisted of one 
week of bed rest after which the veteran reported that his 
back was considerably improved.  In February 1966, the 
veteran reported a recurrence of back pain while at work.  He 
was treated with one week of rest at home.  After this, he 
reported that the back was well enough to return to work.  
Other clinical records reveal that in March 1976, the veteran 
was involved in a head on collision.  He complained at that 
time of problems with his right leg, right arm, skull, 
throat, ribs, and lungs.  A December 1977 VA clinical record 
includes the notation that the veteran was complaining of 
pain in his lumbosacral spine due to a fall two weeks prior.  
An X-ray of the lumbar spine was interpreted as being normal.  

Based on the above, the Board finds the preponderance of the 
evidence is against a finding that current disability of the 
spine is related to his period of active duty.  The Board 
notes no VA examination was conducted in order to determine 
the etiology of the back disability.  The Board finds any 
opinion as to the etiology of the back disability would not 
be probative.  There is no objective medical evidence of the 
presence of a back disability during active duty or for a 
number of years after service.  Any medical opinion as to the 
etiology of the back disability would therefore have to based 
on the veteran's self-reported medical history.  Medical 
evidence that relies on history provided by the veteran is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board has also considered the doctrine of reasonable 
doubt with regard to the issue on appeal.  However, the 
record does not provide an approximate balance of negative 
and positive evidence on the merits which would otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER


The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



